Title: From Alexander Hamilton to John Cochran, 10 December 1790
From: Hamilton, Alexander
To: Cochran, John


Treasury DepartmentDec. 10. 1790
Sir
The instructions given to you originally in regard to the transmission of certificates are rightly construed by you in your letter of the 1st. instant. The certificates of the Register of the Treasury and all others of which you have no checks or registers are to be sent hither for examination: And moreover, in all other cases wherein you actually find reason to entertain doubts of the authenticity of the certificates presented to you for loaning, you are likewise to transmit them for examination. The reasons of these precautions, on the part of the Treasury, are so manifest and they are so important to persons who have or hereafter may place large sums upon the foundation of the national funds, that I conceive a little reflection will convince those of the propriety of the instruction, who may have been of different opinions. I am however to observe that it is stated to me that you transmit for examination indiscriminately all certificates even those of which you have the checks. This must be attended with inconvenience to the lenders and ought not in any case to be done unless you point out in a letter, with the certificates, the circumstances which occasion you to entertain doubts of their authenticity. The post office have requested that your papers transmitted may be made up in smaller and firmer packets, several of them having burst by reason of their oversize and slight covering.
I have authorized the old Emissions, which I presume you carefully examine with an eye to counterfeits, to be put up in moderate sized parcels and transmitted by several successive mails, being first punched. In case your quantity is too great for that plan, you may, after punching, ship it in any good vessel for this port in boxes carefully sealed, taking regular bills of lading and forwarding one of them with an account of the money to me by the post that shall first leave New York after the bills of lading are signed.
It has been stated to me that you have declined to receive subscriptions to the loan in the State Debt, and have informed applicants that you have no instructions. This if my information be right, is a very inconvenient misconception. You will find in one of the latter pages of the first circular instruction (referring to the form No. 6.) the necissary directions in the present stage of the business—also that form No. 6, among the papers sent, for registering the loans in them, on receiving which, with the certificates, you are instructed to give a descriptive receipt. I request that you will make application to such as have offered to loan state certificates informing them you are now ready; and that you will proceed in the business with as much dispatch as may be in your power.
I am, Sir, very respectfully   Your obedient servant
A Hamilton
John Cochran Esq.Commissioner of LoansNew York
